Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 1 of 18 PageID# 13067




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

  UNITED STATES OF AMERICA                    )
                                              )
           v.                                 )       Criminal No. 3:11-cr-170-1
                                              )
  JACK ROSGA,                                 )       Honorable Henry E. Hudson
                                              )
                                              )
                  Defendant.                  )


      GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
             MOTION FOR COMPASSIONATE RELEASE

       The novel coronavirus is spreading broadly among the U.S. population,

 including among members of the public, health-providers, law-enforcement officers,

 people who produce and deliver essential products, and those who carry out the

 functions of the federal, state, and local government. Against that backdrop,

 defendant seeks to be released from prison under the compassionate release

 provision in 18 U.S.C. § 3582(c)(1)(A)(i) as a means to control the spread of the

 coronavirus within prison. 1

       The defendant’s health conditions may present an “extraordinary and

 compelling reason” that could otherwise warrant compassionate release. But

 merely establishing the existence of those conditions is not sufficient to justify a

 sentence reduction for this defendant. Using compassionate release in his case

 would fail to satisfy the standards in § 3582(c)(1)(A), including the required finding




       1   The defendant’s projected release date is July 27, 2027.
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 2 of 18 PageID# 13068




 that the defendant is not a danger to the safety of any other person or to the

 community. For the reasons discussed below, this Court should deny the

 defendant’s motion.

                                  Background

       Inveterate motorcycle gang member and undisputed leader of the American

 Outlaw Association, Jack Rosga, was named in two counts of a of a twelve-count

 indictment charging him with conspiracy to violate the RICO Act, 18 U.S.C.

 § 1962(d) (Count One), and conspiracy to commit violence in aid of racketeering, 18

 U.S.C. § 1959(a)(6) (Count Two). See Presentence Investigation Report (PSR), at 3-

 4. On December 21, 2010, a jury returned guilty verdicts on both counts as to

 Rosga.

       At sentencing, Rosga had a total offense level of 41. PSR at 49. He received

 a base offense level of 33 under U.S.S.G. ' 2A2.1(a)(1) for the attempted murder of

 Hell=s Angel gang member Gary Watson, who was shot in the back in Maine. Id. at

 14-15, 43, and Worksheet A (Count 1(a) and Count 2). Rosga received 4 additional

 points under U.S.S.G. ' 2A2.1(b)(1)(A) because the victim sustained permanent and

 life-threatening bodily injuries. Id. And Rosga received a 4-level leadership

 enhancement under U.S.S.G. ' 3B1.1(a). Id. at 43. . With a criminal history

 category I, Rosga had a guideline range of 324 - 405 months, but that range was

 capped at the statutory maximum of 240 months and 36 months respectively for

 counts 1 and 2 under U.S.S.G. ' 5G1.1(a). Id. at 49. The district court ultimately

 imposed 240 months= imprisonment on count 1 and a concurrent sentence of 36



                                              2
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 3 of 18 PageID# 13069




 months on count 2, as well as three years of supervised release and a special

 assessment of $200. ECF 822.

         Defendant’s current motion was filed on September 29, 2020. The

 government now responds and opposes Defendant’s request.

                                      RESPONSE

    I.      Defendant’s Request for Compassionate Release Must be
            Evaluated Against a Practical and Legal Backdrop.

         The Federal Bureau of Prisons is actively working on the critical problem of

 containing the spread of the coronavirus within prisons. BOP has, among other

 steps, limited access to prisons, restricted prisoner movements within prisons, used

 screening and testing, sought to educate inmates and staff on preventing the spread

 of disease, begun providing masks and hand cleaners, separated ill inmates, and—

 in appropriate cases—released inmates for home confinement under 18 U.S.C.

 § 3624(c)(2), as amended by § 12003(b)(2) of the CARES Act. This last step carries

 special importance for defendant’s request for compassionate release.

                  1. BOP’s Use of Home Confinement to Mitigate the Spread of
                     Disease During the Pandemic

         Since March 26, 2020, BOP has placed an additional 7,975 prisoners on home

 confinement (see https://www.bop.gov/coronavirus/index.jsp) (last visited

 November 16, 2020), focusing on, among other factors, the vulnerability of the

 inmates, the prisons most at risk, and the dangers posed by the inmates if release.

 Inmates do not have to apply to be considered for home confinement.

         BOP’s decision to release an inmate to home confinement must take into

 account several factors, including among others: 1) whether a home is available

                                               3
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 4 of 18 PageID# 13070




 where the inmate could be confined; 2) whether the inmate could receive

 appropriate food and medical care there; 3) the comparative risk to the inmate in

 home confinement in the identified location versus remaining in prison; 4) the

 inmate’s risk to the public through recidivism; and 5) the availability of supervision

 during home confinement or risk to the public if supervision is lacking.

       BOP also seeks to ensure that the inmates it releases to home confinement

 are not already ill and therefore spreading infection to others—including spreading

 illness to the individuals who would be needed to make home confinement

 successful. To help accomplish that goal, BOP is requiring a 14-day period of

 quarantine before any inmate is released to home confinement. By having BOP

 control the 14-day period of quarantine—rather than leaving inmates to conduct

 their own quarantines after release—BOP can ensure the effectiveness of the

 quarantine and evaluate the appropriateness of any determination that the inmate

 is not a carrier of the coronavirus.

       Rather than relying on BOP to address what both Congress and the Attorney

 General have determined is a time-sensitive, rapidly evolving emergency—and after

 Congress placed a specifically targeted tool in the hands of BOP via § 12003(b)(2) of

 the CARES Act—defendant envisions a system where hundreds of federal district

 judges around the country try to use the tools of litigation to replicate, and

 potentially override, BOP’s efforts. And critically, under defendant’s approach,

 courts must attempt to assess facts that can change within days—if not hours—




                                               4
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 5 of 18 PageID# 13071




 when many of the changing circumstances could nullify the intended goal of any

 court order.

       Under the present circumstances, courts are not well positioned to evaluate a

 range of quickly changing facts:

       •   Safety of place of home detention. An inmate’s proposed residence after
           release from prison should be a place where no person is infected or soon
           to be infected.

       •   Avoiding recidivism. The conditions and place where a defendant will
           stay after release must limit the risk of recidivism—an important
           consideration given that federal inmates have a re-arrest rate that ranges
           from 30.2% for inmates with no criminal history points to 85.7% for
           inmates with 15 or more criminal history points.
           https://www.ussc.gov/sites/default/files/pdf/research-and-
           publications/research-publications/2017/20170309_Recidivism-
           CH.pdf#page=12. New arrests not only endanger the public and return an
           inmate to prison, but also increase the dangers to arresting officers and
           supervising probation officers.

       •   Protecting the public from infection. Any release should include measure
           to assure that an inmate who is presently incarcerated is not infected by
           the time that the Court ordered any release, undermining the benefits of
           the release;

       •   Avoiding misallocation of testing resources. Any request by an inmate
           should appropriately triage the use of available testing by medical need,
           not by an unsystematic series of court orders.

       •   Addressing the need for food, housing, medical care, transportation,
           employment, and other necessities. Any release order should evaluate
           whether a released inmate could find—during a pandemic—food, medical
           care, housing, safe (often interstate) transportation needed to relocate
           from prison to the inmate’s home, and employment during a time when an
           extraordinarily large number of people are losing their jobs.

       •   Evaluating how much of a difference a defendant’s proposal would make to
           disease transmission inside defendant’s prison. Before a defendant
           receives the benefit of being released from prison, a court should
           determine the extent to which releasing a particular inmate makes a
           difference to disease transmission in one of the 30 BOP facilities and 6


                                              5
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 6 of 18 PageID# 13072




           residential reentry centers that BOP is monitoring for coronavirus
           infections, See https://www.bop.gov/coronavirus/;

       •   Assessing how much release would affect the particular inmate’s health.
           To justify cutting short an inmate’s sentence, a defendant’s release should
           make a sufficiently great improvement to the odds of maintaining an
           inmate’s health.

       •   Making release decisions fast enough and accurately enough to make a
           difference. An inmate’s release request requires a court to determine
           accurately, with appropriate records, how great a danger the inmate poses
           to the public and make that determination on a time scale needed to
           respond to disease transmission within a prison.

       •   Appropriately prioritizing supervision resources. The Probation Office’s
           resources to supervise released inmates are necessarily limited, and any
           inmate’s release should be assessed against the comparative advantages
           that another inmate might receive from those same supervisory resources.

       This list is not exhaustive and, indeed, could include many additional

 considerations. For example, to avoid a mass release of inmates that has a serious,

 negative effect on public welfare, the Court should also take into account the risk to

 probation officers, police officers, and others who must immediately cope with and

 supervise released inmates.

       The point is that the factors cited above illustrate a general truth—there are

 no known examples of effectively litigating out of a crisis by taking up thousands of

 cases simultaneously in hundreds of courtrooms across the country and attempting

 to have the judicial process evaluate prisoner releases in a pandemic that changes

 daily and even hourly. A more systematic remedy than individual litigation in court

 is needed, and Congress provided a means for arriving at a more systematic

 response by amending § 3624(c)(2) to give BOP greater latitude to release inmates

 to home confinement while the pandemic is ongoing.


                                               6
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 7 of 18 PageID# 13073




                  2. BOP’s Response to Minimize the Spread of COVID-19 in
                     Prison Facilities.

       As mentioned above, BOP is undertaking extensive measures to address the

 spread of coronavirus within prison facilities. In addition to prioritizing home

 confinement under 18 U.S.C. § 3624(c)(2), as amended by § 12003(b)(2) of the

 CARES Act, BOP has taken a number of steps to prioritize the health and safety of

 inmates. In February 2020, BOP began extensive planning for its COVID-19

 response and instituted a comprehensive management approach for oversight of the

 situation. https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response.

       BOP has also implemented a modified operations plan to mitigate the spread

 of the coronavirus. https://www.bop.gov/coronavirus/covid19_status.jsp. Under this

 plan, all social visits and inmate internal movements have been suspended, with

 the exception of movements required by the federal judicial system or needed to

 maintain the health and safety of inmates by, for example, limiting overcrowding.

 Id. In-person legal visits have been temporarily suspended, with allowances for

 confidential legal calls. Id. Inmates have also been given an additional 500

 telephone minutes per calendar month to facilitate safe social contact. Id. BOP has

 implemented screening measures for staff, inmates, and contractors performing

 essential services and maintenance and has adopted a “modified operations plan to

 maximize social distancing in [its] facilities, as much as practicable.” Id. For

 example, modified operations can included staggered meal and recreation times

 designed “to limit congregate gatherings.” Id. BOP has also suspended all non-

 essential staff training and all staff travel, excepting relocation travel. Id.


                                                7
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 8 of 18 PageID# 13074




       In addition, BOP is monitoring and reporting daily on COVID-19 cases

 identified in its facilities. Numbers with regard to COVID-19 cases at BOP facilities

 are found at https://www.bop.gov/coronavirus/index.jsp, which BOP updates daily at

 3:00 p.m. As of November 16, 2020, BOP has 125,375 federal inmates in BOP-

 managed institutions and 14,097 in community-based facilities. (These two

 numbers—i.e., inmates in BOP institutions versus inmates in community-based

 facilities—have moved steadily in opposite directions since the start of the COVID-19

 pandemic.) The BOP staff complement is approximately 36,000. Nationwide there

 are 3,121 federal inmates and 1,049 BOP staff who are confirmed as currently

 positive for COVID-19. There are 17,168 inmates and 1,605 staff who have

 recovered from the disease. There have been 137 federal inmate deaths 2 and 2 BOP

 staff member deaths attributed to the coronavirus.

       BOP has implemented significant protective measures and, through

 increased use of home confinement and continued evaluation of compassionate

 release, is actively seeking to remove the most vulnerable and least dangerous to

 safer alternative settings. Regardless of whether a particular inmate is released

 under these programs, BOP’s efforts to curb the spread of disease will only serve to

 better protect the health of all federal inmates to the extent reasonably possible

 amid this pandemic.




       2   Of these inmate deaths, four occurred on home confinement.
                                               8
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 9 of 18 PageID# 13075




    II.      Defendant Has Satisfied the “Exhaustion” Requirement.

          Section 3582(c)(1)(A) requires a defendant to first submit an administrative

 request for compassionate release to the warden of the facility where he or she is

 incarcerated, and that BOP be given 30 days to evaluate the defendant’s request,

 before he may seek compassionate release from the court. This 30-day time is

 commonly referred to as the “exhaustion” period.

          The defendant has satisfied the exhaustion requirement here. On July 11,

 2020, the defendant filed his request for compassionate release (ECF No. 1214-1),

 his request was denied on August 12, 2020, by Warden Kathy Lane at FCC

 Coleman. Rosga filed an appeal of this decision on the next day, and that appeal

 was denied on August 20, 2020. ECF No. 1214-3 and 4.

    III.     The Defendant Has Apparently Established “Extraordinary and
             Compelling Reasons” that Could Warrant a Reduction.

                   1. “Extraordinary and Compelling Reasons” Generally.

          A § 3582(c)(1)(A) sentencing-reduction motion is not a flexible equitable

 remedy equivalent to clemency or parole. Instead, Congress has created a narrow

 statutory framework in which defendants, the Bureau of Prisons, and the

 Sentencing Commission all play a relevant part.

          To that end, Congress has not itself delineated the universe of “extraordinary

 and compelling reasons” that could warrant compassionate release. Instead, it has

 delegated that responsibility to the Sentencing Commission through several

 statutory provisions. For instance, in 28 U.S.C. § 994(a)(2)(C), Congress directed

 the Sentencing Commission to adopt policy statements regarding “the appropriate


                                                 9
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 10 of 18 PageID# 13076




 use of . . . the sentence modification provisions set forth in section [] . . . 3582(c) of

 title 18.” Section 994(t) further advised that “[t]he Commission, in promulgating

 general policy statements regarding the sentencing modification provisions in

 section 3582(c)(1)(A) of title 18, shall describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria

 to be applied and a list of specific examples.” 28 U.S.C. § 994(t). In its instructions

 to the Sentencing Commission, however, Congress made clear that “[r]ehabilitation

 of the defendant alone shall not be considered an extraordinary and compelling

 reason.” Id.

        Pursuant to Congress’s instructions, the Sentencing Commission adopted a

 conforming policy statement that creates three requirements for compassionate

 release under § 3582(c)(1)(A). U.S.S.G. § 1B1.13. First, a court must conclude that

 “[e]xtraordinary and compelling reasons warrant the reduction.”

 Id. § 1B1.13(1)(A). 3 Second, the court must conclude that “[t]he defendant is not a

 danger to the safety of any other person or to the community, as provided in

 18 U.S.C. § 3142(g).” Id. § 1B1.13(2). Third, the court must conclude that “[t]he

 reduction is consistent with this policy statement.” Id. § 1B1.13(3).

        The Sentencing Commission has also identified four categories of

 extraordinary and compelling reasons:




 3The statement alternatively provides that absent extraordinary and compelling reasons, a
 court may find that a defendant is at least 70 years old and has served at least 30 years on
 his conviction. See U.S.S.G. § 1B.13(1)(B).

                                                 10
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 11 of 18 PageID# 13077




         (A)   Medical Condition of the Defendant;

         (B)   Age of the Defendant;

         (C)   Family Circumstances; and

         (D)   Other Reasons.

 U.S.S.G. § 1B1.13, cmt. n.1. Commentary to § 1B1.13, in turn, clarifies that the

 open-ended provision—labeled “Other Reasons”—only authorizes compassionate

 release if, “[a]s determined by the Director of the Bureau of Prisons, there exists in

 the defendant’s case an extraordinary and compelling reason other than, or in

 combination with, the reasons described in subdivisions (A) through (C).” Id.

         Consistent with subdivision (D), the Bureau of Prisons has identified several

 nonexclusive factors for determining whether “other” extraordinary and compelling

 reasons exist. These include the defendant’s criminal and personal history, the

 nature of his offense, disciplinary infractions, length of sentence and amount of time

 served, current age and age at the time of offense and sentencing, release plans, and

 “[w]hether release would minimize the severity of the offense.” BOP Program

 Statement 5050.50 (Jan. 17, 2019), available at

 https://www.bop.gov/policy/progstat/5050_050_EN.pdf. The Program Statement

 explains that the Bureau of Prisons authorizes compassionate release under

 § 3582(c)(1)(A) in “particularly extraordinary or compelling circumstances which

 could not reasonably have been foreseen by the court at the time of sentencing.” Id.

 at 1.




                                              11
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 12 of 18 PageID# 13078




       Courts have properly concluded that a risk of being infected by the

 coronavirus fails by itself to justify compassionate release. [I]n the context of the

 COVID-19 outbreak, courts have found extraordinary and compelling reasons for

 compassionate release when an inmate shows both a particularized susceptibility to

 the disease and a particularized risk of contracting the disease at his prison

 facility.” United States v. White, No. 2:07CR150, 2020 WL 1906845, at *1 (E.D. Va.

 Apr. 17, 2020) (quoting United States v. Feiling, No. 3:19CR112, 2020 WL 1821457,

 at *7 (E.D. Va. Apr. 10, 2020)).

       Ultimately, it is the defendant’s burden to prove that he is entitled to

 compassionate release under § 3582(c)(1)(A)(i). See White v. United States, 378 F.

 Supp. 3d 784, 785 (W.D. Mo. 2019); see generally Schaffer ex rel. Schaffer v. Weast,

 546 U.S. 49, 56–57 (2005) (“Absent some reason to believe that Congress intended

 otherwise, . . . we will conclude that the burden of persuasion lies where it usually

 falls, upon the party seeking relief.”).

                  2. The Defendant’s Medical Conditions Do Satisfy the
                     Standard for an “Extraordinary and Compelling Reason”
                     for Compassionate Release.

       A review of the defendant’s medical records indicate that he stands 6 feet tall,

 and weighs 290 pounds, resulting in a Body Mass Index of 39.5. See

 https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm. The

 defendant also suffers from high blood pressure, but according to his medical

 records, is receiving treatment for that. In any event, the defendant is clearly obese




                                               12
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 13 of 18 PageID# 13079




 and accordingly, he has demonstrated a particularized susceptibility to contracting

 a severe case of COVID-19 should he be exposed to the disease. 4

        In the context of the COVID-19 outbreak, courts have found extraordinary

 and compelling reasons for compassionate release when an inmate shows both a

 particularized susceptibility to the disease and a particularized risk of contracting

 the disease at his prison facility. Compare United States v. Dungee, 2020 WL

 1666470, at *2 (W.D. Va. Apr. 4, 2020) (denying motion for compassionate release,

 because the defendant failed to show that his “individual conditions of confinement

 — as opposed to those conditions that the inmates generally are subject to — are

 such as to justify relief”); with United States v. Edwards, ––– F.Supp.3d ––––, ––––,

 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020) (finding that immunocompromised

 inmate with brain cancer housed at a facility with confirmed COVID-19 cases had

 shown compelling reasons for release). Notably, “the fear of contracting a

 communicable disease” proves insufficient to justify a sentence modification.

 United States v. Clark, –––F. Supp. 3d ––––, ––––, 2020 WL 1557397, at *4 (M.D.

 La. Apr. 1, 2020) (emphasis in original).

        The defendant’s place of incarceration is FCI Coleman (Low), which according

 to the BOP website, appears to have suffered moderate effects from the Covid-19

 pandemic. A check of the BOP website as of November 16, 2020, shows 18 positive




        4 The defendant makes various claims regarding high cholesterol, enlarged
 prostrate, acid reflux disease, and a bone spur in his ankle. These claims are speculative at
 best and the defendant provides no documentation that any of these ailments, even if true,
 places the defendant at increased risk from severe illness should he contract Covid-19.
                                                 13
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 14 of 18 PageID# 13080




 inmate cases currently at this facility. (Out of a total of 1,889 inmates, according to

 the BOP inmate locater). There has been 1 inmate death associated with FCI

 Coleman (Low), but as the website notes, 210 inmates have recovered from Covid-19

 infection. See https://www.bop.gov/coronavirus/index.jsp. This is hardly the

 “staggering” circumstances portrayed in the defendant’s motion. Thus, these

 statistics do not reasonably establish that the defendant has a particularized risk of

 contracting the disease at his prison facility.

       Moreover, the defendant has not shown that his release plan reduces his risk

 of contracting COVID-19. In light of the risks posed by his release, the defendant

 does not, as he claims, have a viable release plan. Indeed, defendant’s “plan” is very

 sparse, including only his unspecified “return to reside with Catherine Thomas” in

 Florida.   ECF 1214 at 15.

       As explained above, defendant’s release will increase the risk of exposure for

 defendant, his family, and anyone with whom they come into contact, including

 court employees, like probation officers, who will be required immediately interact

 with and supervise defendant under demanding conditions, likely for an extended

 period of time. See:

       •      United States v. Feiling, — F. Supp. 3d —, 2020 WL 1821457, at
              *8 (E.D. Va. Apr. 10, 2020) (“Defendant’s release on home
              confinement presents its own risks to Defendant’s health, the
              health of his family and public safety.”).

       •      United States v. White, No. 3:18-CR-61 (HEH), 2020 WL
              3442171, at *6 (E.D. Va. June 23, 2020) (“[I]t is not clear to this
              Court that Defendant would be safer from the virus on home
              confinement.”).

       •      United States v. Brady, No. 18-CR-316 (PAC), 2020 WL

                                               14
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 15 of 18 PageID# 13081




              2512100, at *4 (S.D.N.Y. May 15, 2020) (denying compassionate
              release because releasing the defendant “from prison may be to
              simply take him out of the proverbial frying pan and place him
              into the fire, as the general public continues to suffer from
              COVID-19 as well.”).

       •      United States v. Chappell, No. 16-CR-512 (LTS), 2020 WL
              3415229, at *3 (S.D.N.Y. June 22, 2020) (“The record also
              demonstrates that Mr. Chappell is regularly receiving
              appropriate medical care at his facility, and Mr. Chappell has
              provided no indication that he will have ready access to the
              requisite medical care for his serious health concerns if his
              request for immediate home confinement or transfer to a
              halfway house is granted.”).

       •      Brown v. United States, No. 4:18-CR-96 (RAJ), 2020 WL
              3129573, at *2 (E.D. Va. June 12, 2020) (denying compassionate
              release where defendant’s weight and blood pressure improved
              while in BOP custody).

       •      United States v. Rodriguez, — F. Supp. 3d —, 2020 WL 1866040,
              at *4 (S.D.N.Y. Apr. 14, 2020) (“Rodriguez has also not explained
              how he would be safer outside of prison, where authorities could
              not enforce isolation and quarantines ….”).



       3.     In the exercise of its discretion, the Court should deny
              compassionate release in light of the statutory sentencing
              factors.

       Compassionate release is only appropriate where the “defendant is not a

 danger to the safety of any other person or to the community, as provided in

 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). That statute instructs the court to

 consider several factors, including whether the underlying offenses constitute

 crimes of violence, whether the offenses involved firearms, and the defendant’s

 criminal record. At the same time, § 3582(c)(1)(A) expressly directs the Court to

 consider the statutory sentencing factors under 18 U.S.C. § 3553(a) in adjudicating



                                             15
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 16 of 18 PageID# 13082




 a compassionate-release motion. Here, these factors counsel against granting a

 reduction in the defendant’s sentence.

                   1. Nature and Circumstances of the Offense:

          The seriousness of the defendant’s underlying charges for violations of RICO

 is simply undeniable. Here, the defendant was the undisputed president of a

 criminal organization for years, and engaged in violent acts, extortion, drug dealing,

 maintaining drug involved premises, and interstate travel in aid of racketeering.

 See PSR 36-43. As president of the Outlaws, Rosga declared “war” of rival gangs,

 including the Hell’s Angels, and ordered the shooting of a Hell’s Angel member in

 Maine (Gary Watson). Rosga also directed other Outlaws members to “clean house”

 and kill any member they thought might be cooperating with law enforcement. Id.

 at 43.

          As the PSR also shows, the defendant’s position as national president was an

 elected position placing him in charge of a vast criminal organization. Id.   5


                   2. Weight of the Evidence:

          The weight of the evidence against the defendant is overwhelming as the

 defendant was convicted by a jury for violating the RICO act as alleged in Counts

 One and Two of the superseding indictment.




         For a complete summary of the defendant’s complicity in this organization,
          5

 see the Governments’ Position on Sentencing. ECF 804.
                                               16
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 17 of 18 PageID# 13083




                   3. Defendant’s History and Characteristics:

          Although the defendant was a Criminal History Category I, he was held

 accountable by the jury (beyond a reasonable doubt) for multiple counts of extortion,

 interstate travel in aid of racketeering, and maintaining drug houses. See PSR at 8,

 and Worksheet A’s. His participation in a criminal organization is outlined above

 and in the PSR, and clearly shows someone who was extremely dangerous to the

 Eastern District of Virginia community. Moreover, the defendant is not without

 any disciplinary incidents while incarcerated: July 26, 2016 (being unsanitary), and

 November 23, 2019 (fighting with another person). See Government’s Exhibit 1.

          To his credit, the defendant has completed numerous education courses while

 incarcerated, but has completed no drug education (apparently none was required).

 See Government’s Exhibit 2, Program Review Report.

                   4. Nature and Seriousness of the Danger Posed by Release:

          When one considers the nature of defendant’s offense, it does not appear to be

 a close call to conclude that the defendant’s risk of reoffending is high. Taken as a

 whole, the 18 U.S.C. § 3142(g) factors all weigh towards a finding that the

 defendant poses a danger to the community. Thus, under the terms of the Policy

 Statement, the defendant is ineligible for compassionate release, and his motion

 should be denied. See U.S.S.G. § 1B1.13(2).

    IV.      Reduction of the Defendant’s Sentence Would be Inconsistent
             with the Sentencing Commission’s Policy Statement

          Prisoners also are not eligible for compassionate release unless the reduction

 is consistent with the Sentencing Commission’s Policy Statement. U.S.S.G.


                                                17
Case 3:10-cr-00170-HEH Document 1217 Filed 11/16/20 Page 18 of 18 PageID# 13084




 § 1B1.13(3). As set forth above, the defendant is a danger to the community. As

 such, he is not eligible for compassionate release because a reduction of his sentence

 would be inconsistent with the Policy Statement. See id. His motion should be

 denied.

                                   CONCLUSION

       For the reasons discussed, the defendant’s request should be denied. Simply

 having a condition that presents the potential for an elevated risk associated with

 COVID-19 is insufficient as the defendant presents a risk to the community if

 released.

       Finally, if this Court were to disagree with the United States’ position above,

 any order that this Court issues that grants a defendant compassionate release

 should require defendant to undergo a 14-day quarantine that BOP controls before

 any release.

                                          Respectfully submitted,

                                          G. ZACHARY TERWILLIGER
                                          UNITED STATES ATTORNEY

                                    By:     /s/               .
                                          Peter S. Duffey
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          919 East Main Street, Suite 1900
                                          Richmond, VA 23219
                                          Telephone: (804) 819-5400
                                          Email: peter.duffey@usdoj.gov




                                               18
